Citation Nr: 1123134	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-43 183	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to secondary service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1974.

This appeal to the Board of Veterans Appeals (Board) arises from an October 2008 rating action that denied service connection for an acquired psychiatric disorder as secondary to the service-connected left femur fracture residuals with bilateral hip arthritis.

In May 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) and the Court's decision, the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that he suffers from an acquired psychiatric disorder that is proximately due to or the result of his service-connected left femur fracture residuals with bilateral hip arthritis.

Under the applicable criteria, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected one.

In July 2007, the Veteran was afforded a VA examination for mental disorders at the Little Rock, Arkansas VA Medical Center (VAMC) by William Siegel, who rendered an opinion for the record with respect to the matter of whether the veteran's service-connected left femur fracture residuals with bilateral hip arthritis caused the veteran's acquired psychiatric disorder, a depressive disorder.  Dr. Siegel subsequently furnished addenda to the examination report in September 2008 and October 2009, but he did not discuss the matter of whether the veteran's non-service-connected depressive disorder was aggravated by the service-connected left femur fracture residuals with bilateral hip arthritis.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a supplemental statement from Dr. Siegel to resolve the secondary service connection issue on appeal.  The RO is advised that a new examination of the Veteran is not necessary unless Dr. Siegel is unable to furnish the additional information without another examination of the Veteran, or Dr. Siegel is unavailable, and a new examination by another examiner is necessary.  

If another VA examination of the Veteran is needed, he is hereby advised that failure to report for such examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran does not report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted.

At the May 2010 Board hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims folder a copy of the SSA decision awarding the Veteran disability benefits, together with all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).   

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the SSA a copy of the decision awarding the Veteran disability benefits, together with all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  All records/responses received should be associated with the claims folder.  

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, the RO should return the claims folder to William Siegel at the Little Rock, Arkansas VAMC for a detailed medical statement to supplement his prior July 2007 examination report in the veteran's case.  

Dr. Siegel should review the evidence in the claims folder and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) that any depressive or other acquired psychiatric disorder has been aggravated by the veteran's service-connected left femur fracture residuals with bilateral hip arthritis.  If aggravation of any non-service-connected acquired psychiatric disorder by the service-connected left femur fracture residuals with bilateral hip arthritis is found, the doctor should attempt to quantify the degree of additional acquired psychiatric disability resulting from the aggravation.     

In rendering this supplemental statement, Dr. Siegel should provide a detailed discussion of the veteran's documented medical history and assertions, as appropriate; review and address the February 2006 and May 2009 examination reports of Richard Owings, M.D., Ph.D.; and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report.

4.  If Dr. Siegel is unavailable, or unable to render the requested supplemental statement and opinions without examining the Veteran, the RO should arrange for him to undergo such examination.  If the examination is conducted by an examiner other than Dr. Siegel, the claims folder must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions, to include Dr. Owings' February 2006 and May 2009 medical reports, and Dr. Siegel's 2007, 2008, and 2009 VA medical reports.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The RO should request the examiner to respond to the questions posed in paragraph #1 of this Remand Order (as indicated above), and provide a complete rationale for the conclusions reached in a printed (typewritten) report.  

5.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655, as appropriate.

6.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  
   
7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.             
 
8.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

